—Determination of respondent Police Commissioner, dated April 8, 1998, terminating petitioner’s employment as a police officer unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court pursuant to CPLR 7804 [g] by order of the Supreme Court, New York County [Walter Tolub, J.], entered August 25, 1998) dismissed, without costs.
Substantial evidence supports respondent’s findings that, without provocation and as a result of petitioner’s belief that a detective was involved in undercover Internal Affairs investigations, petitioner verbally and physically assaulted the detective, causing injuries to his groin. The penalty of dismissal does not shock our sense of fairness. Concur — Sullivan, J. P., Mazzarelli, Lerner and Buckley, JJ.